   Case 1:20-cv-01263-BMC Document 7 Filed 03/31/20 Page 1 of 1 PageID #: 37



MITCHELL SILBERBERG & KNUPP LLP                                                                        Jeffrey M. Movit
                                                                                            A Professional Corporation
A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                 (917) 546-7708 Phone
                                                                                                    (917) 546-7678 Fax
                                                                                                        jmm@msk.com


March 31, 2020

VIA ECF

Hon. Brian M. Cogan, U.S.D.J.
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201


Re: Fischler v. AGC, LLC, Case 1:20-cv-01263-BMC

Dear Judge Cogan:

We are counsel for Defendant AGC, LLC in the above-captioned action.

We write to request: (1) a 45-day extension of time for AGC, LLC to move, answer or otherwise
respond to the complaint, i.e. until May 18, 2020; and (2) a concomitant adjournment of
approximately 45 days for the Initial Status Conference which is presently scheduled for April
22, 2020.

These extensions are requested to provide my client time to conduct a fact investigation, and due
to exigencies resulting from the COVID-19 crisis.

There have been no prior requests for extensions of these deadlines. Plaintiff consents to this
request. The Court has not scheduled any other deadlines for this case.

We greatly appreciate the Court’s consideration of this request.

Respectfully,

/s/ Jeffrey M. Movit
Jeffrey M. Movit
A Professional Corporation for
MITCHELL SILBERBERG & KNUPP LLP




                                                        437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                        Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
12006493.1
